DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “the rigid collar removably embedding within the seating wall channel and the rigid lid removeably coupling to the rigid collar”.  It is unclear if these actions happen at the same time or if they occur separately.
Claim 6 depends from canceled claim 5. It is unclear what features are present in claim 6.
Claim 7 depends from canceled claim 5. It is unclear what features are present in claim 7.
Claim 10 depends from canceled claim 9. It is unclear what features are present in claim 10.
Claim 11 depends from canceled claim 8. It is unclear what features are present in claim 11.
Claim 10 recites the limitation "the pair of latches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the compression valves" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the pair of latches" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (U.S. Application Publication No. 2021/0061525) in view of Kusuma et al. (U.S. Application Publication No. 2005/0127073).
Chapman discloses a  food container, comprising: a container (2); and a lid assembly (32); the container including an upper portion (at 8), a lower portion, and a seating wall (at 22); the seating wall coupled to a first end of the upper portion and the lower portion coupled to a second end of the upper portion opposite the first end (Fig. 1); and the lid assembly including a rigid collar (45) and a rigid lid (34) with the rigid collar being separate from the rigid lid (Fig. 8, a separate material), the rigid collar capable of embedding with the seating wall channel (base on the lid orientation) and the rid lid capable of coupling to the rigid collar ( Fig. 8), the rigid collar removably coupled to the seating wall of the collapsible container and the rigid lid removably coupling to the rigid collar (Fig. 8), wherein the collapsible container is tapered shaped (Fig. 7), an upper retaining ridge (Fig. 8, raised ridge adjacent 2), a lower retaining ridge (Fig. 8, above 26) coupled to and extending from the seating wall, and a seating wall channel (at 36, groove between the upper and lower retaining ridge), an embossed channel embedded within the upper retaining ridge; and a raised profile extending from the rigid lid, the raised profile creating a leak-proof seal of the inner space when inserted into the embossed channel (Fig. 8, par. 24), wherein the rigid collar includes an upper ridge running along an upper perimeter of the rigid collar and aligning with the upper retaining ridge; the rigid collar includes a lower channel running along a lower perimeter of the rigid collar and aligning with the lower retaining ridge; and the rigid collar includes an upper wall running along the upper perimeter of the rigid collar and aligned with the seating wall channel (Fig. 8, the components are all aligned together).
Chapman fails to teach wherein the container is collapsible, the upper portion being collapsible as to transition the collapsible container between an expanded state in which the collapsible container defines an inner space and a collapsed state in which the lower portion, the upper portion, and the seating wall are adjacent to one another, wherein the upper portion of the collapsible container is comprised of an upper articulating wall and a lower articulating wall that are coupled to one another by a plurality of minor stages, wherein the lower portion includes a flat bottom portion with a foot ring, and a reinforcing element embedded within the lower portion of the collapsible container.
Kusuma teaches that it is known in the wart to manufacture a collapsible container with an upper portion (16), a lower portion (12), and a seating wall (14), the upper portion being collapsible as to transition the collapsible container between an expanded state in which the collapsible container defines an inner space (Fig. 3) and a collapsed state in which the lower portion, the upper portion, and the seating wall are adjacent to one another (Fig. 4), wherein the upper portion of the collapsible container is comprised of an upper articulating wall and a lower articulating wall that are coupled to one another by a plurality of minor stages (34), wherein the lower portion includes a flat bottom portion with a foot ring (26), and a reinforcing element (21) embedded within the lower portion of the collapsible container.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Chapman with the collapsible wall structures taught by Kusuma, so that the container could be placed in a collapsed state and since such a modification would be a substitution of known elements to obtain a predictable result. The claimed method is present tin the modified structure of Chapman.

Claims 10, 11  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Kusuma in view of Lonner et al. (U.S. Application Publication No. 2015/0136786).
The modified container of Chapman teaches a pair of latches (Chapman, 50, 52) coupled to the rigid lid and capable of removably coupling to the rigid collar (Chapman, par. 25), compression valves (Chapman, on 45 at 44) embedded within the rigid lid and positioned under each of the pair of latches; a hole (Chapman, 44) through each of the compression valves; and a circular protrusion (Chapman, 78) extending from an underside of each of the pair of latches and positioned to align with the hole of each of the compression valves; the compression valves creating an airtight seal within the inner space while the pair of latches are removably coupled to the rigid collar (Chapman, par. 24), wherein the pair of latches and the compression valves are removable from the rigid lid, and wherein the rigid lid has a center portion positioned outside of the pair of latches (Chapman, Figs. 2-4).
Chapman fails to teach wherein the patches are rotatably coupled to the lid.
Lonner teaches that it is known in the art to rotatably couple latches to a lid (Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the latches to be rotatable, as taught by Lonner, since such a modification would be the use of a known connection structure to connect latches to a lid.

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
It is noted that claims are given their broadest reasonably interpretation. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).
In this case the structure taught by the prior art of record reads on the applicant’s limitations as currently claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even though the prior art of record uses different language to describe structures the physical structure present is the same as the structure currently claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733